MEMORANDUM DECISION
                                                                             Feb 17 2016, 8:54 am
      Pursuant to Ind. Appellate Rule 65(D), this
      Memorandum Decision shall not be regarded as
      precedent or cited before any court except for the
      purpose of establishing the defense of res judicata,
      collateral estoppel, or the law of the case.



      ATTORNEYS FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
      Ruth Ann Johnson                                          Gregory F. Zoeller
      Marion County Public Defender Agency                      Attorney General of Indiana
      Indianapolis, Indiana
                                                                Jesse R. Drum
                                                                Deputy Attorney General
      Barbara J. Simmons
                                                                Indianapolis, Indiana
      Oldenburg, Indiana


                                                   IN THE
          COURT OF APPEALS OF INDIANA

      Aaron Fowler,                                            February 17, 2016

      Appellant-Defendant,                                     Court of Appeals Case No.
                                                               49A05-1506-CR-696
              v.                                               Appeal from the Marion Superior
                                                               Court.
                                                               The Honorable Marcel A. Pratt, Jr.,
      State of Indiana,                                        Judge.
      Appellee-Plaintiff.                                      Cause No. 49G13-1409-CM-42218




      Barteau, Senior Judge


                                       Statement of the Case
[1]   Aaron Fowler appeals his conviction of operating a motor vehicle without ever

      receiving a license, a Class C misdemeanor. Ind. Code § 9-24-18-1 (2013). We

      affirm.

      Court of Appeals of Indiana | Memorandum Decision 49A05-1506 -CR-696 February 17, 2016        Page 1 of 7
                                                    Issues
[2]   Fowler presents two issues for our review, which we restate as:

              I.       Whether the State presented sufficient evidence to support
                       Fowler’s conviction.
              II.      Whether the trial court abused its discretion by admitting
                       certain evidence at trial.

                               Facts and Procedural History
[3]   On August 2, 2014, Officer Eltzroth was on patrol duty and observed that the

      vehicle in front of him had a crack in the windshield on the passenger side.

      Officer Eltzroth stopped the vehicle based on the damaged windshield,

      explained to the driver, who was identified as Fowler, the reason for stopping

      the vehicle, and asked for his driver’s license. Fowler handed Officer Eltzroth

      an expired Indiana identification card. Officer Eltzroth returned to his vehicle

      and ran a check through the BMV, which showed that Fowler had never had a

      license to drive and that his driving status was currently suspended.


[4]   Based upon this incident, the State charged Fowler with operating a motor

      vehicle without ever receiving a license, a Class C misdemeanor, and driving

      while suspended, a Class A infraction. Ind. Code § 9-24-19-1 (2011).

      Following a bench trial, the infraction was dismissed, and Fowler was

      convicted of operating a motor vehicle without ever receiving a license and

      sentenced to sixty days, all suspended. This appeal ensued.




      Court of Appeals of Indiana | Memorandum Decision 49A05-1506 -CR-696 February 17, 2016   Page 2 of 7
                                   Discussion and Decision
                                 I. Sufficiency of the Evidence
[5]   Fowler first contends that the State failed to present sufficient evidence to

      support his conviction. Specifically, he argues that because his BMV record

      shows his driving status as suspended at the time of this offense, he must have

      had a driver’s license at some point and, thus, cannot be found to have

      committed the offense of operating a vehicle without ever receiving a license.


[6]   When we review a challenge to the sufficiency of the evidence, we neither

      reweigh the evidence nor judge the credibility of the witnesses. Sandleben v.

      State, 29 N.E.3d 126, 131 (Ind. Ct. App. 2015), trans. denied. Instead, we

      consider only the evidence most favorable to the verdict and any reasonable

      inferences drawn therefrom. Id. If there is substantial evidence of probative

      value from which a reasonable fact-finder could have found the defendant

      guilty beyond a reasonable doubt, the judgment will not be disturbed. Labarr v.

      State, 36 N.E.3d 501, 502 (Ind. Ct. App. 2015).


[7]   Indiana Code section 9-24-18-1(a) provides that a person who knowingly or

      intentionally operates a motor vehicle upon a highway and has never received a

      valid driving license commits a Class C misdemeanor. In addition, this statute

      mandates that the BMV, upon receiving a record of conviction of a charge of

      operating a motor vehicle while never having received a valid driver’s license,

      prohibit the person from receiving a driver’s license by placing a suspension of

      driving privileges on the person’s record for a fixed period between ninety days


      Court of Appeals of Indiana | Memorandum Decision 49A05-1506 -CR-696 February 17, 2016   Page 3 of 7
       and two years. Ind. Code § 9-24-18-1(d). This statute also provides that the

       burden is on the defendant to prove by a preponderance of the evidence that he

       had been issued a driver’s license or permit that was valid at the time of the

       offense. Ind. Code § 9-24-18-1(e).


[8]    At trial, Officer Eltzroth testified that the BMV search on his in-car computer

       showed Fowler had never received a driver’s license. In addition, Fowler’s

       official BMV record was admitted as State’s Exhibit 1. Exhibit 1 also

       establishes that Fowler has never been issued a driver’s license. Under the

       heading “Credential Issuance,” it clearly shows that the only credentials issued

       to Fowler have been identification cards.


[9]    Exhibit 1 also indicates that Fowler’s license status was suspended at the time

       of this offense as well as disclosing several other suspensions. Fowler argues

       that it can be inferred from these license suspensions that he had a driver’s

       license at some point. He is incorrect. A license is not necessary for a

       suspension of driving privileges. See Ind. Code § 9-24-18-1(d) (directing BMV

       to place suspension of driving privileges on person’s record when person is

       convicted of operating vehicle while never having been licensed).


[10]   Moreover, pursuant to Indiana Code § 9-24-18-1(e), Fowler had the burden of

       proving by a preponderance of the evidence that he had been issued a driver’s

       license or permit that was valid at the time of this offense. Fowler presented no

       such evidence at trial. We conclude the State presented evidence sufficient to




       Court of Appeals of Indiana | Memorandum Decision 49A05-1506 -CR-696 February 17, 2016   Page 4 of 7
       sustain Fowler’s conviction of operating a motor vehicle without ever receiving

       a license.


                                     II. Admission of Evidence
[11]   Fowler asserts that the trial court erred when it denied his motion to suppress

       the evidence of his driving record. Specifically, he maintains that because

       Officer Eltzroth had no basis to stop him, his rights under both the United

       States and Indiana Constitutions were violated, and the evidence obtained

       during the traffic stop was inadmissible.


[12]   Although he employs the term motion to suppress, Fowler did not challenge the

       admission of the evidence through a motion to suppress prior to trial, and he

       appeals following a completed trial. Therefore, the issue is simply whether the

       trial court abused its discretion by admitting the evidence at trial. See Collins v.

       State, 822 N.E.2d 214, 218 (Ind. Ct. App. 2005) (issue on appeal framed as

       whether trial court abused its discretion by admitting evidence at trial where

       defendant originally challenged admission of evidence by motion to suppress

       but appealed following completed trial), trans. denied.


[13]   To preserve for appeal a challenge to the admissibility of evidence, a defendant

       must make a contemporaneous objection when the evidence is introduced at

       trial. Brown v. State, 929 N.E.2d 204, 207 (Ind. 2010). Here, Fowler lodged no

       objection during Officer Eltzroth’s testimony about the information he obtained

       when he ran a check of Fowler through the BMV during the traffic stop. The

       State then moved to admit Exhibit 1, Fowler’s certified BMV record, and

       Court of Appeals of Indiana | Memorandum Decision 49A05-1506 -CR-696 February 17, 2016   Page 5 of 7
       Fowler objected to its admission. However, he objected based solely upon

       relevancy, and, on appeal, he argues Exhibit 1 is inadmissible because it was

       obtained by way of an improper traffic stop. A party may not object on one

       ground at trial and raise a different ground for error on appeal. Fry v. State, 25
N.E.3d 237, 246 (Ind. Ct. App. 2015), trans. denied.


[14]   Further, the transcript shows that the only time Fowler mentions the

       inadmissibility of the evidence due to the allegedly improper traffic stop is in the

       argument he presented to the trial court in support of his Trial Rule 41(B)

       motion. However, this argument was presented to the trial court only after the

       State had presented all of its evidence and defense counsel had cross-examined

       Officer Eltzroth about the results of his BMV search. If this argument could be

       construed to be an objection to the evidence, it fails for untimeliness. See Brown,
929 N.E.2d at 207 (contemporaneous objection to evidence required to preserve

       error for appeal). Thus, Fowler’s claim of error is waived because he failed to

       make a contemporaneous objection and because, when he did object, it was on

       a different basis of error than what he now raises on appeal.


[15]   Nevertheless, a claim that has been waived by a defendant’s failure to raise a

       contemporaneous objection can be reviewed on appeal if the reviewing court

       determines that fundamental error occurred. Id. The fundamental error

       doctrine is extremely narrow and applies only when the error amounts to a

       blatant violation of basic principles, the harm or potential for harm is

       substantial, and the resulting error denies the defendant fundamental due

       process. Lehman v. State, 926 N.E.2d 35, 38 (Ind. Ct. App. 2010), trans. denied.

       Court of Appeals of Indiana | Memorandum Decision 49A05-1506 -CR-696 February 17, 2016   Page 6 of 7
       The error claimed must either make a fair trial impossible or establish clearly

       blatant violations of basic and elementary principles of due process. This

       doctrine is available only in egregious circumstances. Brown, 929 N.E.2d at

       207.


[16]   An error in ruling on a motion to exclude improperly seized evidence is not per

       se fundamental error. Id. Rather, our Supreme Court has stated that the

       fundamental error rule may be applicable to the improper admission of illegally

       seized evidence where there is a claim of fabrication of evidence, willful

       malfeasance on the part of the investigating officers, or that the evidence is not

       what it appears to be. Id. Here, Fowler neither asserts fundamental error nor

       any such allegations as those noted by our Supreme Court. Accordingly, we

       conclude Fowler has not demonstrated fundamental error.


                                                Conclusion
[17]   For the reasons stated, we conclude that the State presented sufficient evidence

       to support Fowler’s conviction of operating a motor vehicle without ever

       receiving a license. In addition, we conclude that Fowler waived any error in

       the admission of evidence at trial by failing to contemporaneously object and

       that no fundamental error was demonstrated.


[18]   Affirmed.


       May, J., and Altice, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 49A05-1506 -CR-696 February 17, 2016   Page 7 of 7